contact id number phone internal_revenue_service number info release date uil dollar_figure date dear thank you for your inquiry dated date requesting clarification regarding the category of war veterans please note that war veterans are distinguished from veterans for purposes of determining deductibility of charitable_contributions to certain organizations individuals who have served in the armed_forces between date and date are veterans for purposes of the seventy-five percent membership test however in order for your organization to receive tax deductible contributions it must satisfy an additional test at least ninety percent of your members must be war veterans as defined on page of the tax guide for veterans’ organizations which you referenced in your letter if you have any further questions please do not hesitate to contact the tax law specialist listed above gerald v sack manager exempt_organizations technical group sincerely
